Title: From John Adams to Nc., Citizens of Bladen County, 3 September 1798
From: Adams, John
To: Bladen County, Nc., Citizens of



Gentlemen
Quincy Sept 3d 1798

I have received your unanimous resolutions and address of the 10th of Aug, with all the pride & pleasure, which sentiments so just, expressed in a style so dignified & manly, ought to inspire. Every sensible & impartial man in the world, must see & feel with you, that furthur tameness on our part, could not fail to encourage grosser outrages, & must at length sink us in our own esteem.
John Adams